DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	The Amendment filed 9/23/2021 has been entered. Amended Claims 1-3 and 21 have been noted in addition to canceled Claims 14-18 and new Claims 23-27. The amendment has overcome the specification objections previously set forth - those specification objections have been withdrawn accordingly. The amendment has only overcome some of the 112(b) rejections previously set forth - only the 112(b) rejections that have been overcome have been withdrawn. Claims 1-12, 20-21 and 23-27 are currently pending while Claims 9-12 are withdrawn from further consideration. 

Specification
2.	The disclosure is objected to because of the following informalities: 
In Par [0105], the last 2 lines, change “each distribution” to -- each distribution valve -- 
In Par [0106], in the second to last line, change “based the average” to -- based on the average --
It is recommended that Applicant review the remainder of the specification to ensure that no other grammatical issues are present 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 20-21, 24 and 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 2 now recites the limitation "each temperature controller biases the flow set point" which is considered indefinite because it is unclear if each temperature controller biases a single common “set point” of the plurality of established set points, if each temperature controller biases its own respective set point (since a set point is present for each position controller of each of  the plurality of valves), if each of the set points is biased in the same way by each temperature controller or if this limitation means something else altogether. The metes and bounds of the claim are consequently unclear. 
	Claim 20 now recites the limitation “a dead band flow control” in the last line of the claim. It is unclear what constitutes a “control” in this context and it is unclear if the claimed control is physically manifested by a control signal, by a control system, by manual control means, by an electronic controller or by something else altogether. The metes and bounds of the claim are consequently unclear. 
	Claim 21 is rejected due to its dependency on Claim 20. 
	Claim 21 now recites the limitation “wherein each downstream temperature sensor is in communication with the temperature controller”. It is unclear if “each downstream temperature sensor” is referring to each downstream temperature sensor of the plurality of once through evaporator sections in addition to the downstream temperature sensor of the water separator or if it is only referring to each downstream temperature sensor of the plurality of once through evaporator sections. Furthermore, Claim 21 recites the limitation “wherein the dead band flow control is configured to sum the output of the downstream temperature sensor and the water separator temperature sensor”. It is unclear which downstream temperature sensor of the plurality of established downstream temperature sensors that “the downstream temperature sensor” is referring to in this limitation. It is unclear if “the downstream temperature sensor” is referring to a particular temperature sensor or to each temperature sensor of the plurality of evaporator sections. The metes and bounds of the claim are consequently unclear. 
	Claim 24 recites the limitation “wherein the required pressure drop over each upstream distribution valve at the measured or commanded flow rate is used to maintain a minimum pressure drop over the upstream distribution valves to maintain controllability” which is considered indefinite because it is unclear what “controllability” is maintained for. It is unclear if “to maintain controllability” is referring to controllability of the valves, to controllability of the system as a whole or to the controllability of something else altogether. The metes and bounds of the claim are consequently unclear.
	Claim 26 recites the limitation “wherein the valve stroke is used as a feedforward for each temperature controller” which is considered indefinite because it is unclear what “a feedforward” is in this context. It is unclear if “a feedforward” is referring to a feedforward input, to a feedforward output, to a feed forward controller or to something else altogether. The metes and bounds of the claim are consequently unclear.
	Claim 27 recites the limitation “a dead band flow control”. It is unclear what constitutes a “control” in this context and it is unclear if the claimed control is physically manifested by a control signal, by a control system, by manual control means, by an electronic controller or by something else altogether.
	Furthermore, Claim 27 recites the limitation “wherein each downstream temperature sensor is in communication with the temperature controller”. It is unclear if “each downstream temperature sensor” is referring to each downstream temperature sensor of the plurality of once through evaporator sections in addition to the downstream temperature sensor of the water separator or if it is only referring to each downstream temperature sensor of the plurality of once through evaporator sections. 	Furthermore, Claim 27 recites the limitation “wherein the dead band flow control is configured to sum the output of the downstream temperature sensor and the water separator temperature sensor”. It is unclear which downstream temperature sensor of the plurality of established downstream temperature sensors that “the downstream temperature sensor” is referring to in this limitation. It is unclear if “the downstream temperature sensor” is referring to a particular temperature sensor or to each temperature sensor of the plurality of evaporator sections. The metes and bounds of the claim are consequently unclear.

Allowable Subject Matter
Claims 1, 3-8, 23 and 25 are allowed.
	Independent Claim 27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	Dependent Claims 2, 20, 21, 24 and 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	Regarding Independent Claim 1: Independent Claim 1 now comprises the subject matter of dependent Claim 22 (now canceled) which was indicated as having allowable subject matter in the Non-Final Rejection filed 6/24/2021. Claim 1 is accordingly now in condition for allowance. 

	Regarding Independent Claim 27: To the extent that Claim 27 is understood in light of the 112(b) rejections set forth in this Office Action, the known prior art fails to anticipate or render obvious the combination of limitations claimed in Claim 27. Claim 27 comprises a “deadband flow control” that is configured to, inter alia, “sum the output of the downstream temperature sensor and the water separator temperature sensor and compare the sum to a deadband signal to determine a set point for the temperature controller” and “combine the set point for the temperature controller with a feedforward signal for a flow controller set point”. The prior art of Olia and Jensen that was previously relied upon in the Non-Final Rejection filed 6/24/2021 fail to teach of a “deadband flow control” that is configured as claimed in combination with the other limitations of the claim and no motivation would have existed to have further modified the prior art of Olia or Jensen (or any other known prior art) in a way that would have arrived at the combination of limitation now claimed by Claim 27. Therefore, the subject matter of Claim 27 is considered to be allowable over the known prior art. 
	However, Claim 27 stands rejected under 35 U.S.C. 112(b) (as presented above). Thus, the exact scope of Claim 27 is unclear and Claim 27 is consequently not in condition for allowance at this time. Note that this indication of allowable subject matter is subject to change depending on any change in the scope of the claim that may result from amendments. 
	
Response to Arguments
The Arguments filed 9/23/2021 have been fully considered but are moot in light of the indication of allowable subject matter (as presented above). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wittchow (US 4,869,210) is considered relevant to this application in terms of structure and use. 

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        1/1/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762